


110 HR 5747 IH: Robocall Privacy Act of

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5747
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Ms. Zoe Lofgren of
			 California (for herself, Mr. Campbell of
			 California, Ms. Bean, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  restrict political robocalls, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Robocall Privacy Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Abusive political
			 robocalls harass voters and discourage them from participating in the political
			 process.
			(2)Abusive political
			 robocalls infringe on the privacy rights of individuals by disturbing them in
			 their homes.
			3.Regulation of
			 political robocallsTitle III
			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended
			 by adding at the end the following:
			
				325.Regulation of Political Robocalls(a)Restrictions on Making
				Political RobocallsIt shall
				be unlawful for any person during the specified period to make a political
				robocall or to cause a political robocall to be made—
						(1)to any person
				during the period beginning at 9 p.m. and ending at 8 a.m. in the place which
				the call is directed;
						(2)to the same
				telephone number more than twice on the same day;
						(3)without
				disclosing, at the beginning of the call—
							(A)that the call is a
				recorded message; and
							(B)the name of the
				sponsor or originator of the call; or
							(4)without
				transmitting the telephone number and the name of the person making the
				political robocall or causing the political robocall to be made to the caller
				identification service of the recipient.
						(b)DefinitionsFor
				purposes of this section, the following definitions apply:
						(1)Political
				robocallThe term political robocall means any
				outbound telephone call—
							(A)in which a person
				is not available to speak with the person answering the call, and the call
				instead plays a recorded message; and
							(B)which promotes,
				supports, attacks, or opposes a candidate for Federal office.
							(2)Specified
				periodThe term specified period means, with respect
				to any candidate who is promoted, supported, attacked, or opposed in a
				political robocall—
							(A)the 60-day period
				ending on the date of any general, special, or run-off election for the office
				sought by such candidate; and
							(B)the 30-day period
				ending on the date of any primary or preference election, or any convention or
				caucus of a political party that has authority to nominate a candidate, for the
				office sought by such
				candidate.
							.
		4.Enforcement
			(a)Special Rules
			 for Enforcement of Restrictions on Political RobocallsSection
			 309(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(a)) is
			 amended by adding at the end the following:
				
					(13)In the case of any violation of
				section 325 (relating to making, or causing to be made, a political robocall),
				the amount of any civil penalty applicable under this section shall be not
				greater than $1,000 for each such violation, or not greater than 300 percent of
				such amount in the case of a knowing and willful
				violation.
					.
			(b)Conforming
			 AmendmentSection 307(e) of such Act (2 U.S.C. 437d(e)) is
			 amended by striking section 309(a)(8) and inserting
			 sections 309(a)(8) and (a)(13).
			5.Effective
			 DateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act, except
			 that section 325 of the Federal Election Campaign Act of 1971 (as added by
			 section 3) shall not apply with respect to any political robocall described in
			 such section which is made or caused to be made prior to the date of the
			 enactment of this Act.
		
